UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1063


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

WAL-MART STORES EAST, L.P.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
J. Michelle Childs, District Judge. (1:14-cv-03509-JMC)


Submitted: May 17, 2018                                           Decided: May 18, 2018


Before KING and AGEE, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. Cheryl L. Behymer, Nicole P. Cantey, FISHER &
PHILLIPS, LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders appeals the district court’s order denying his Fed. R. Civ. P.

60(b) motion. We have reviewed the record and find no reversible error. Accordingly,

we deny Sanders’ pending motions and affirm for the reasons stated by the district court.

Sanders v. Wal-Mart East, L.P., No. 1:14-cv-03509-JMC (D.S.C. Dec. 15, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                            AFFIRMED




                                           2